--------------------------------------------------------------------------------

Exhibit 10.17


SEPARATION AGREEMENT
AND RELEASE OF CLAIMS


This Separation Agreement and Release of Claims (“Agreement”) is entered into by
and between Mahedi A. Jiwani (“Jiwani”) and Uroplasty, Inc. (“Uroplasty”).
 
WHEREAS, Mr. Jiwani has served as Chief Financial Officer of Uroplasty;
 
WHEREAS, Mr. Jiwani and Uroplasty are parties to an employment agreement dated
as of November 14, 2005 (the “Employment Agreement”);
 
WHEREAS, Uroplasty and Mr. Jiwani desire to fully and finally settle all issues,
differences and actual and potential claims between them, including, but in no
way limited to, any claim that might arise out of Mr. Jiwani’s employment with
Uroplasty or his separation therefrom;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
sufficiency and adequacy of which are acknowledged by the parties, Mr. Jiwani
and Uroplasty agree as follows:
 
1.            Resignation.  Mr. Jiwani hereby acknowledges and agrees that he
has resigned from Uroplasty, and his employment with Uroplasty shall be
terminated on, and that his last day of service to Uroplasty shall be, July 19,
2013 (the “Termination Date”).  Effective as of that date, Mr. Jiwani hereby
resigns all positions as an officer of Uroplasty and any of its subsidiaries, or
trustee or administrator of benefit plans of Uroplasty and any of its
subsidiaries.
 
2.            Consideration.  In exchange for Mr. Jiwani’s release of claims,
promises and covenants contained in this Agreement, Mr. Jiwani will receive
severance in the form of a lump sum payment of one hundred and ninety-three
thousand, eight hundred and fifty dollars ($193,850.00) (which Mr. Jiwani
acknowledges includes (i) payment of severance equal to seven months’ salary, or
$126,875, (ii) payment of the bonus of $46,061 with respect to Uroplasty’s
fiscal year ended March 31, 2013, and (iii) payment of $20,914 of accrued
vacation pay), payable on the 16th day after execution of this Agreement, or the
next day thereafter on which banks are open for business.
 
 3.            Additional Compensation.  In addition to the consideration set
forth in Section 2, Uroplasty will provide the following to Mr. Jiwani:
 
(a)            All compensation earned through and including the Termination
Date, including salary and benefits;
 
(b)            All amounts payable under Uroplasty's 401(k) plan pursuant to,
and at the time and in the manner specified in such Plan through the Termination
Date.

--------------------------------------------------------------------------------

4. No Other Rights.

 
(a)  Mr. Jiwani acknowledges and agrees that the consideration set forth in
Section 2 is in exchange for entering into this Agreement.  The payments
referenced in Section 2 shall be deemed to be income to Mr. Jiwani solely in the
year in which such payments are received by Mr. Jiwani and shall not entitle Mr.
Jiwani to additional compensation or benefits of any kind, including but not
limited to under any company bonus, stock compensation, incentive, or benefit
plan or agreement, nor will it entitle Mr. Jiwani to any increased retirement,
401(k) benefits or matching benefits, or deferred compensation or any other
benefits.  Mr. Jiwani further acknowledges and agrees that the benefits to be
provided to him by this Agreement shall be in full payment and satisfaction of
any and all financial obligations due to Mr. Jiwani from Uroplasty.
 
(b)  Notwithstanding Section 4(a), Uroplasty acknowledges that Jiwani holds
options (the “Options”) to purchase an aggregate of 162,350 shares of Uroplasty
Common Stock that shall, as described below, survive the Termination Date,
including the following:
 
Grant Date
 
Total Shares
   
Unvested Shares
   
Exercise Price
 
Expiration Dateb
2/14/05a
   
100,000
     
-0-
   
$
3.00
 
2/14/15
2/2/07
   
17,500
     
-0-
     
2.65
 
10/17/13
6/5/08
   
30,000
     
-0-
     
0.85
 
10/17/13
6/8/10
   
9,125
     
-0-
     
4.94
 
10/17/13
6/7/11
   
5,725
     
1,908
     
7.98
 
10/17/13
a.  Granted pursuant to the Employment Agreement and continuing despite
termination of employment until the tenth anniversary of the Employment
Agreement.
b.  All Options except the Option referenced in footnote a expire 90 days after
the Termination Date.

 
Mr. Jiwani acknowledges that to the extent listed as unvested, the Options set
forth above expire on the Termination Date, and that all of the 16,237 shares of
restricted stock held by Mr. Jiwani that remains unvested on the Termination
Date shall be forfeited to the Company and cancelled.
 
5.            Tax Treatment.  Mr. Jiwani agrees that the payments referenced in
Section 2 will be treated as income subject to W-2 reporting and withholding
pursuant to state and federal laws.  It is understood that Uroplasty makes no
representations or warranties with respect to the tax consequences of the
payments referenced in Section 2.  Mr. Jiwani agrees to pay any amount that may
be determined to be due and owing by him and not otherwise withheld as taxes,
interest, penalties, or other government-required payments, arising out of the
payments set forth in Section 2, for which he is solely responsible.
 
6.            409A Compliance.  This Agreement is intended to comply with the
requirements of section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (“Code”), insofar as it relates to amounts subject to Section
409A, and this Agreement will be construed and administered accordingly.  To the
extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Uroplasty and Mr. Jiwani of the applicable provision
without violating the provisions of Section 409A.
 
7.            Indemnity.  Uroplasty hereby agrees to indemnify Mr. Jiwani to the
fullest extent permitted by Minnesota Statutes Section 302A.521.  Uroplasty
agrees that such indemnity shall apply to disputes arising out of or resulting
from any matter, fact or thing occurring prior to the Termination Date even
though commenced after such date.
2

--------------------------------------------------------------------------------

8. Release of Claims.

 
(a)  Mr. Jiwani, on behalf of himself, his spouse, successors, heirs, and
assigns, hereby forever releases and discharges Uroplasty, including its
predecessors, successors, assigns, parents, subsidiaries, and affiliated
entities, and the directors, officers, employees, agents, shareholders and
insurers of each (the “Released Parties”) to the fullest extent permitted by law
from any and all claims, debts, liabilities, demands, promises, agreements,
costs and expenses (including but not limited to attorneys’ fees), damages,
including liquidated damages or punitive damages, actions, and causes of action,
of whatever kind or nature, whether known or unknown, suspected or unsuspected,
fixed or contingent, arising out of any act or omission occurring before Mr.
Jiwani’s execution of this Agreement (except any claims arising out of or
contemplated by this Agreement, and any claims under federal and state law that
may not be released as a matter of law) including but not limited to:  (a) any
claims based on, arising out of, or related to Mr. Jiwani’s employment with, or
the termination of his employment with, Uroplasty, and any claims for
compensation of any kind, including without limitation, amounts due under any
contract, all regular salary, expenses, distributions, earned but unused
vacation, bonuses and incentive compensation, and stock options; (b) any claims
arising from rights under federal, state and/or local laws, including but not
limited to those related to any form of retaliation, harassment or
discrimination on any basis, or any related cause of action, and any labor code
provisions, including but not limited to, any alleged violation of Title VII of
the Civil Rights Act of 1964; The Civil Rights Act of 1991; sections 1981
through 1988 of Title 42 of the United States Code, as amended; the Americans
with Disability Act of 1990, as amended; the Occupational Safety and Health Act,
as amended; the Age Discrimination in Employment Act; the Older Worker Benefits
Protection Act; the Family and Medical Leave Act; the Equal Pay Act; the
Employee Retirement Income Security Act; the Minnesota Human Rights Act; Minn. §
181.81; Minn. Stat. § 176.82; Minn. Stat. §§ 181.931, 181.932, 181.935; and/or
Minn. Stat. §§ 181.940–181.944; and any provision of the Minnesota or federal
constitutions; (c) any claims grounded in contract or tort theories, including
but not limited to claims for wrongful discharge, breach of express or implied
contract; breach of implied covenant of good faith and fair dealing; tortious
interference with contractual relations or prospective economic benefit;
promissory estoppel; breach of promise; breach of manuals or other policies;
violation of public policy; fraud; misrepresentation; defamation, including
libel, slander, and self-publication defamation; negligence; negligent hiring,
supervision or retention; assault; battery; invasion of privacy; false
imprisonment; infliction of emotional distress; harassment; or any other
wrongful or unlawful acts, omissions, statements or practices; and/or (d) any
other claim of any kind whatsoever, including but not limited to any claim for
damages or declaratory or injunctive relief of any kind.
 
Nothing in this Section 8(a) is intended to or does:  (1) impose any condition,
penalty, or other limitation affecting Mr. Jiwani’s right to enforce or
challenge this Agreement; (2) constitute an unlawful release or waiver of any of
Mr. Jiwani’s rights under any laws; (3) waive or release any claim that arises
after this Agreement is signed; (4) waive or release Mr. Jiwani’s right to file
an administrative charge with any local, state, or federal administrative agency
under applicable law, or participate in any agency investigation, although Mr.
Jiwani does waive and release his right to recover any monetary or other damages
under such applicable law, including but not limited to compensatory damages,
punitive damages, liquidated damages, or attorneys’ fees and costs; or (5)
prevent or interfere with Mr. Jiwani’s right to provide truthful testimony, if
under subpoena or court order to do so, or respond as otherwise provided by law.
3

--------------------------------------------------------------------------------


Mr. Jiwani agrees, understands, and acknowledges that, except as expressly
stated herein, any and all claims which he has, had, or might have had against
any of the Released Parties are fully released and discharged by this Agreement.
 
(b)  Mr. Jiwani represents, in good faith, that he is not aware of any
violations of federal or state law or regulation, nor is he aware of any facts
which would constitute a violation of any federal or state law, not disclosed to
counsel for Uroplasty, and that he has not knowingly withheld any information
relating to any violation of federal or state law or regulation .  Based in part
thereon, Uroplasty hereby releases and discharges Mr. Jiwani from any and all
liability for damages or claims of any kind, and agrees not to institute any
claim for damages or otherwise, by charge or otherwise against Jiwani for any
claims, including, but not limited to any statutory, contract, quasi contract,
or tort claims, whether developed or undeveloped, arising from or related to Mr.
Jiwani’s employment with Uroplasty, and/or the cessation of Mr. Jiwani’s
employment with Uroplasty, except to the extent such claims or liability arise
out of conduct by Jiwani with respect to which he would not be permitted
indemnity under Minnesota Law.
 
Nothing in this Section 8(b) is intended to or does:  (1) impose any condition,
penalty, or other limitation affecting Uroplasty’s right to enforce or challenge
this Agreement; (2) constitute an unlawful release or waiver of any of
Uroplasty’s rights under any laws; (3) waive or release any claim that arises
after this Agreement is signed; (4) waive or release Uroplasty’s right to file
an administrative charge with any local, state, or federal administrative agency
under applicable law, or participate in any agency investigation, although
Uroplasty does waive and release its right to recover any monetary or other
damages under such applicable law, including but not limited to compensatory
damages, punitive damages, liquidated damages, or attorneys’ fees and costs; or
(5) prevent or interfere with Uroplasty’s right to provide truthful testimony,
if under subpoena or court order to do so, or respond as otherwise provided by
law.
 
9.            ADEA Compliance.  Mr. Jiwani has been informed of his right to
review and consider this Agreement for 21 calendar days, if he so chooses.  Mr.
Jiwani further agrees and acknowledges that (a) his waiver of rights under this
Agreement is knowing and voluntary as required under the Age Discrimination in
Employment Act (“ADEA”); (b) he understands the terms of this Agreement; (c)
Uroplasty advised Mr. Jiwani to consult with an attorney prior to executing this
Agreement; and (d) Mr. Jiwani may rescind this Agreement insofar as it extends
to potential claims under the ADEA by providing written notice to Uroplasty
within seven (7) calendar days after the date of his signature below.  To be
effective, the rescission must be in writing and delivered to Uroplasty either
by hand or by mail within the seven (7)-day period.  If delivered by mail, the
rescission must be:  (i) postmarked within the seven (7)-day period; properly
addressed to Chief Executive Officer, Uroplasty, Inc., 5420 Feltl Road,
Minnetonka, MN 55343; and (iii) sent by certified mail, return receipt
requested.  In the event of such a rescission, (1) all of Uroplasty’s
obligations under the Agreement shall be null and void, but the cessation of Mr.
Jiwani’s employment will be unaffected, and (2) any payments made as of that
date by Uroplasty pursuant to Section 2, above, shall be immediately repaid by
Mr. Jiwani to Uroplasty.
4

--------------------------------------------------------------------------------


10.            MHRA Compliance.  Mr. Jiwani also has been informed of his right
to rescind this Agreement insofar as it extends to potential claims under the
Minnesota Human Rights Act (“MHRA”), Minn. Stat. § 363A, et seq., by providing
written notice to Uroplasty within fifteen (15) calendar days after the date of
his signature below.  To be effective, the rescission must be in writing and
delivered to Uroplasty either by hand or by mail within the fifteen (15)-day
period.  If delivered by mail, the rescission must be:  (i) postmarked within
the fifteen (15)-day period; properly addressed to Chief Financial Officer,
Uroplasty, Inc., 5420 Feltl Road, Minnetonka, MN 55343; and (iii) sent by
certified mail, return receipt requested.  In the event of such a rescission,
(1) all of Uroplasty’s obligations under the Agreement shall be null and void,
but the cessation of Mr. Jiwani’s employment will be unaffected, and (2) any
payments made as of that date by Uroplasty pursuant to paragraph 2, above, shall
be immediately repaid by  Mr. Jiwani to Uroplasty.
 
11.            Employment Agreement/Noncompetition.   Mr. Jiwani hereby
acknowledges that, except for the Option that constitutes Section 3 of the
Employment Agreement, which shall remain outstanding in accordance with its
terms, Uroplasty’s obligations under the Employment Agreement shall be, and are,
terminated upon execution of this Agreement.   Mr. Jiwani acknowledges that his
obligations under the Employment Agreement that are expressly intended to
survive termination of his employment shall survive execution of this Agreement,
including, without limitation: (a) the covenants against competition and
solicitation contained in Section 4 of the Employment Agreement, and (b) the
obligations with respect to trade secrets and confidential information contained
in Section 8 of the Employment Agreement.
 
12.            Return of Company Records and Property.  By July 31, 2013,  Mr.
Jiwani shall deliver to Uroplasty all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof, which are the property of Uroplasty or which
relate in any way to the business, products, practices or techniques of
Uroplasty, and all other property, trade secrets and confidential information of
Uroplasty, including, but not limited to, all documents which in whole or in
part contain any trade secrets or confidential information of the Uroplasty,
which in any of these cases are in his possession or under his control.


13.            Agreement to Cooperate.  Upon request, Mr. Jiwani agrees to give
reasonable assistance and cooperation in any matter relating to his expertise or
experience as Uroplasty may request, including but not limited to (1) providing
information concerning, or assistance with, investigations, claims, litigations,
matters or projects in which Mr. Jiwani was involved or as to which Mr. Jiwani
potentially has knowledge by virtue of his employment with Uroplasty, and/or (2)
Mr. Jiwani’s attendance and truthful testimony where deemed appropriate by
Uroplasty, with respect to any investigation or Uroplasty’s defense or
prosecution of any existing or future claims or litigations relating to matters
in which Mr. Jiwani was involved or as to which Mr. Jiwani potentially has
knowledge by virtue of his employment with Uroplasty.  To the extent permitted
by law, (i) Uroplasty will reimburse Mr. Jiwani’s reasonable expenses incurred
in connection with any travel that may be required to fulfill his obligation
under this paragraph, and (ii) to the extent that Mr. Jiwani is not a named
party to the investigation, claim, litigation or matter for which he is
providing assistance and cooperation and is not otherwise compensated, shall pay
Mr. Jiwani for the actual time providing assistance (but not for the time
required to travel), upon invoice reasonably detailing the time, at the rate of
$105 per hour.
5

--------------------------------------------------------------------------------


14.            Non-Disparagement.  Mr. Jiwani agrees he will refrain from making
any comments or statements concerning Uroplasty, either in writing,
electronically, orally, or otherwise that (a) are disparaging or defamatory or
portray Uroplasty in a negative light, (b) in any way impair the reputation,
goodwill, or legitimate business interest of Uroplasty; or (c) disparage the
employees, agents, officers, directors, pricing, products, policies, or services
of Uroplasty.  Uroplasty agrees that its directors and officers will refrain
from making any statements, whether in writing, electronically, orally, or
otherwise, that are disparaging or defamatory of Mr. Jiwani.  Notwithstanding
the above, nothing herein shall preclude the parties from testifying truthfully
in administrative proceedings, or under oath or under power of a subpoena.
 
15.            No Admission.  This Agreement shall not in any way be used or
otherwise construed as an admission by Uroplasty that it has acted wrongfully
with respect to Mr. Jiwani or any other person, or that Mr. Jiwani has any
rights whatsoever against Uroplasty.  Uroplasty specifically disclaims any
liability to, or wrongful acts against, Mr. Jiwani or any other person, on the
part of itself, its directors, its officers, its employees, its representatives
or its agents.
 
16.            Remedies.  Any breach by Mr. Jiwani of his covenants under this
Agreement (including but not limited to the covenants in Sections 4 and 8 of the
Employment Agreement, per Section 13 of this Agreement) will likely cause
irreparable harm to Uroplasty or its affiliates for which money damages could
not reasonably or adequately compensate Uroplasty or its affiliates.
 Accordingly, Uroplasty or any of its affiliates shall be entitled to all forms
of injunctive relief (whether temporary, emergency, preliminary, prospective, or
permanent) to enforce such covenants, in addition to damages and other available
remedies, and Mr. Jiwani consents to the issuance of such an injunction without
the necessity of Uroplasty or any such affiliate posting a bond, or if a court
requires a bond to be posted, with a bond of no greater than $500 in principal
amount.
 
17.            Waiver of Breach.  The waiver by Uroplasty of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
18.            Miscellaneous.
 
(a)  Entire Agreement.  Except for any confidentiality, non-competition,
non-solicitation or similar provisions in other agreements between Uroplasty and
Mr. Jiwani that continue to be applicable after Mr. Jiwani’s employment ends,
which are hereby specifically preserved, this Agreement is the entire agreement
between Mr. Jiwani and Uroplasty concerning the termination of Mr. Jiwani’s
employment and it supersedes all other agreements and arrangements relating to
the end of Mr. Jiwani’s employment including, without limitation, the Employment
Agreement.  It is Mr. Jiwani’s intent to be legally bound by the terms of this
Agreement.  No amendments, modifications or waivers of this Agreement shall be
binding unless made in writing and signed by both Mr. Jiwani and a Uroplasty
representative so authorized by the Board of Directors.
 
(b)  Nonassignable.  This Agreement is personal to Mr. Jiwani and may not be
assigned by  Mr. Jiwani without the written agreement of Uroplasty.
 
(c)  Severability. Mr. Jiwani and Uroplasty agree that if any part, term, or
provision of this Agreement should be held to be unenforceable, invalid, or
illegal under any applicable law or rule, the offending term or provision shall
be applied to the fullest extent enforceable, valid, or lawful under such law or
rule, or, if that is not possible, the offending term or provision shall be
struck and the remaining provisions of this Agreement shall not be affected or
impaired in any way.  However, if Mr. Jiwani’s release of claims set forth in
this Agreement is held invalid, illegal, or unenforceable, Uroplasty may void
this Agreement.
6

--------------------------------------------------------------------------------


(d)  Governing Law.  This Agreement will be governed by the laws of the State of
Minnesota, without giving effect to its conflict of laws rules.  Any action
brought by Mr. Jiwani or Uroplasty with respect to this Agreement shall be
brought and maintained in a court of competent jurisdiction in the State of
Minnesota.
 
(e)  Consultation.  Mr. Jiwani hereby affirms and acknowledges that he has read
the foregoing Agreement, that he has hereby been advised to consult with an
attorney prior to signing this Agreement, and that he has done so.  Mr. Jiwani
agrees that the provisions set forth in this Agreement are written in language
understandable to him and further affirms that he understands the meaning of the
terms of this Agreement and their effect.  Mr. Jiwani represents that he enters
into this Agreement freely and voluntarily.
 
(f)  Construction.  Mr. Jiwani acknowledges and agrees that no promises or
representations have been made to induce him to sign this Agreement other than
as expressly set forth herein and that he has signed this Agreement as a free
and voluntary act.   Further, this Agreement has been entered into after review
of its terms by Mr. Jiwani and his counsel.  Therefore, there shall be no strict
construction for or against either party.  No ambiguity or admission shall be
construed against Uroplasty on the grounds that this Agreement or any of its
provisions was drafted or prepared by Uroplasty.
 
(g)  Headings.  The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
(h)  Counterparts.  This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement, and any party hereto may execute this
Agreement by signing any such counterpart.
 
***  The rest of this page intentionally has been left blank.  ***
7

--------------------------------------------------------------------------------


By signing below, Mr. Jiwani acknowledges and affirms that he has read this
Agreement completely.  Mr. Jiwani also acknowledges and affirms that:
 

· He has had a sufficient period of at least twenty-one (21) days within which
to consider whether or not to accept this Agreement;

 

· The provisions of this Agreement are understandable to him;

 

· He has had an opportunity to consult with an attorney of his choice, Uroplasty
has encouraged him to do so, and he has freely exercised that opportunity to the
extent desired; and

 

· He has entered into this Agreement freely and voluntarily.

 
IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.
 
Dated: July 19, 2013
/s/ MAHEDI A. JIWANI
 
Mahedi A. Jiwani
 
 
Dated:  July 19, 2013
UROPLASTY, INC.
 
 
 
By
 /s/ James Stauner
 
James Stauner
 
Chairman

 
 
8

--------------------------------------------------------------------------------